DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 13-16, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 10, 23, and 25, it is unclear what structure allows for the peeler to comprise the first member and the second member at the same time.  These members are not structurally related in any way and do not make up different parts of the same peeler.  Figure 9 clearly shows the two member in a separated state.  A peeler is a singular item and in Figure 9 there is not a singular item shown or structures shown that could be assembled to work as a single item.  If the members never engage, how can they be comprised by a single apparatus?  As claimed, the members are only required to be capable of engaging and do not require any type of structural engagement that would define structure comprising both members.  How can a single 
With regards to claim 10 lines 9-10, the phrase “elongated surface of said first member and said external surface of said second member…make contact with each other” is unclear.  In the next two lines and in claim 13, a removable rough texture is provided on each of the surfaces of the members.  How can the surfaces of the first and second member ever make contact if the removable rough textures are on the surfaces?  The textures would appear to always be between the two surfaces of the members preventing contact.  Claims 23 and 25 have the same issue.
With regards to claim 14, claim 10 discloses the rough texture is removable.  It is unclear what structure allows the texture to be removable.  As written, the texture is removable but the belt is not which is not supported.  Claim 14 needs to disclose the belt is removable.  Claims 15  and 23 have the same issue.
With regards to claim 14, claim 10 discloses the rough texture is on the elongated surface however, claim 14’s disclosure of the belt is around the first member in a way that does not involve the elongated surface.  Claim 14 needs to disclose the Claims 15  and 23 have the same issue.
With regards to claim 15, it is unclear how the second rough texture can be on a belt that extends around the first member.  Claim 13 discloses the second texture is on the second member only.  Claim 15 should disclose “a removable rubberized belt extends around said external surface of said second member”.
With regards to the last paragraph of claim 23, as written, the rough texture can be on a surface of one member while the belt extends around the other member.  This paragraph should be amended to first introduce the removable belt being around one of the elongated surface or the external surface and then further limit the belt as having a rough texture.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 16, and 25-27 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Doyel (4,212,431).  It is noted that the term “rough” has been interpreted as structure preventing the item from being smooth.  
With regards to claims 1 and 25, Doyel discloses the same invention including tool capable of peeling food and being considered a peeler (10) having a first member having a base (36) having an elongated surface (upper surface of 36) between a plurality of upwardly extending walls (42), the surface and walls define a channel (Fig. 1), a second member (74) having a section that fits between the walls of the first member (Fig. 2, the rectangular section that has 80), the section having an external surface (bottom surface that 80 extend from), the second member is capable of engaging the first member and being slidably moved back and forth along the channel between the walls of the first member such that the elongated surface of the first member and the external surface of the second member come close to contact with each other (Fig. 2), and a removable rough texture provided on the elongated surface of the first member (82 with 86).
With regards to claims 11, 16, 26 and 27, Doyel discloses the walls are parallel (42), an extension on the base capable of steadying the first member (30), a second rough texture is provided on the external surface of the second member (80).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Doyel (4,212,431) in view of Wangler et al. (2006/0075870).  Doyel discloses the invention including a second rough texture is provided on the external surface of the second member (80).
Wangler et al. teach it is old and well known in the art of food holder members to incorporate separable/removable parts (Fig. 3).  It would have been within one’s technical skill to have made the texture (80) of Doyel removably attached to the surface so that it could be replaced if needed.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Doyle with the texture being removable, as taught by Wangler et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.    
Allowable Subject Matter
Claims 14, 15, 23, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Response to Arguments
Applicant's arguments with regards to the 112 rejections filed 2-16-21 have been fully considered but they are not persuasive.  With regards to the 112 rejection of the preamble phrase “peeler”, the Examiner has attempted to better explain his position in the rejection above.  With regards to the blender example provided in the arguments, all of the blender pieces are engagable in a way that they form a single apparatus especially during use.  As claimed, Applicant’s members are only capable of engaging and do not require any type of engagement.  How can a single apparatus only comprise two parts that may never actually touch each other?  A peeler is a singular item and in Figure 9 there is not a singular item shown or structures shown that could be assembled to work as a single item (i.e. blender).  The members are not comprised by a peeler they represent parts of a system that work together to perform a peeling function.     
Applicant’s arguments with respect to art rejection of the claims have been considered but are moot because the new ground of rejection applies Doyel (4,212,431) in a different manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
01 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724